El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
En P.P.D. v. Gobernador, 111 D.P.R. 8, 15 (1981), resolvimos que al surgir una vacante en la Asamblea Legislativa la facultad de cubrir el escaño en primer término corresponde al partido del legislador que la provocó. Reconocimos entonces que el método de sustitución que adopte el partido para cubrir el escaño vacante está sujeto a las garantías del debido proceso y la igual protección de las leyes. Hoy se nos plantea si la designación del sustituto por los organismos internos de un partido —Asamblea de Delegados de Comités de Unidad Electoral— cumple o no con tales garantías.
Pasamos de inmediato a exponer brevemente los hechos que dieron lugar a este recurso y los fundamentos de nues-tra decisión.
En las elecciones generales celebradas en el año 1980 resultó electo Representante a la Cámara por el Distrito Representativo Núm. 4 de San Juan el candidato del Par-tido Nuevo Progresista, Sr. Adolfo Dones.
En el 1981 el Partido Nuevo Progresista, luego de cele-brar vistas públicas a través de toda la Isla, revisó su reglamento. El nuevo reglamento fue aprobado por el Comité Ejecutivo del partido, la Junta Central y, final-mente, la Asamblea General del partido el 15 de noviembre de ese año. Dicho partido llevó a cabo una reorganización conforme las disposiciones del nuevo reglamento. Así se establecieron los comités de Unidad Electoral como los co-mités base del partido. Éstos se estructuraron según los *408límites geográficos establecidos por la Comisión Estatal de Elecciones para cada Unidad Electoral. Cada comité con-siste en un presidente, un vicepresidente, tres mujeres, tres jóvenes y un miembro por acumulación por cada colegio electoral que haya en la Unidad Electoral. Todos estos miembros son los delegados de la Unidad y se eligen me-diante voto secreto en colegio abierto entre electores bona fide del P.N.P. que residen en los límites geográficos de la Unidad. Estos miembros, a su vez, eligen un presidente y un vicepresidente de precinto y dos delegados del precinto ante el Comité Central Municipal. Véanse los Arts. 63 y 64 del Reglamento del Partido Nuevo Progresista del 15 de noviembre de 1981.
En el caso que aquí nos concierne, el Distrito Represen-tativo Núm. 4, el precinto quedó constituido por 34 comités de Unidad Electoral y 412 delegados en total. El presidente electo fue el Hon. Adolfo Dones y como vicepresidente quedó el Sr. Sixto Ortiz.
El 15 de abril de 1983 falleció el representante Dones, creándose la vacante aquí en controversia. En su capacidad de presidente del partido, y conforme la facultad conferida por el Art. 86 del Reglamento, el Hon. Carlos Romero Bar-celó recomendó al secretario del partido que se celebrara una Asamblea de Delegados para nominar a un candidato para cubrir esta vacante. El 10 de mayo el Comité Ejecu-tivo del partido aprobó una resolución en la que adoptó las recomendaciones de su presidente y ordenó la celebración de la asamblea el 5 de junio. Presentaron candidatura para aspirar al cargo los señores David Robles, Iván Ortiz y Edgar Correa.
El 20 de mayo la Sra. Guillermina González Reyes y otras dos personas presentaron acción de sentencia declaratoria e injunction contra el Hon. Carlos Romero Barceló, como Pre-sidente del Partido Nuevo Progresista y como Gobernador de Puerto Rico, el Partido Nuevo Progresista, la Comisión Estatal de Elecciones y el Estado Libre Asociado de Puerto *409Rico. (1) Alegaron ser electores calificados, residentes del Precinto 4 y afiliados bona fide al P.N.P. Se enmendó la demanda para incluir como demandantes adicionales al aspirante David Robles y otros siete electores.
El tribunal de instancia declaró sin lugar la demanda al concluir que los apelantes tuvieron una representación efec-tiva en la elección de los delegados y que el método utilizado para la elección de éstos no quebrantaba la Constitución del Estado Libre Asociado ni la Ley Electoral o el Reglamento del P.N.P. No conformes los apelantes interpusieron el pre-sente recurso de apelación y en auxilio de nuestra jurisdic-ción le ordenamos al Partido Nuevo Progresista abstenerse de celebrar la Asamblea de Delegados señalada para el 5 de junio. Concedimos término simultáneo a ambas partes para que radicaran alegatos y así lo hicieron. Aceptamos la com-parecencia de un amicus curiae.

I

. El planteamiento fundamental de los apelantes consiste en que se les ha privado ilegalmente del derecho a prima-rias, el que apoyan en disposiciones de la Ley Electoral, Arts. 2.001(8), 4.006 y 5.006 (16 L.P.R.A. sees. 3051(8), 3156 y 3206), y en el Art. 83 del Reglamento del Partido Nuevo Progresista. En la alternativa argumentan que aunque el partido tiene facultad para adoptar métodos alternos para cubrir vacantes de representantes y senadores, el método de Asamblea de Delegados de Comités de Unidad Electoral no cumple con los requisitos establecidos en el Art. 4.006-A, 16 L.P.R.A. sec. 3156a, que fue incorporado a la Ley Electoral en virtud de la Ley Núm. 3 de 10 de enero de 1983. (2)
*410El reclamo de primarias en este caso no tiene base alguna en la Constitución del Estado Libre Asociado ni en la Ley Electoral. Por el contrario, la Constitución establece *411con meridiana claridad que “[cjuando surja una vacante en el cargo de Senador o Representante por un distrito, dicha vacante se cubrirá según se disponga por ley”. Constitución del Estado Libre Asociado, Art. III, Sec. 8. En el ejercicio de esta facultad la Asamblea Legislativa adoptó las normas preceptuadas en los Arts. 5.006 y 5.007 de la Ley Electoral, que, como resolvimos en P.P.D. v. Gobernador, supra, pre-servan “la autonomía del partido para seleccionar, por los medios provistos en sus reglas internas, el candidato que habrá de presentar para cubrir el escaño vacante”. Pág. 15.
El Reglamento del Partido Nuevo Progresista tampoco sostiene el reclamo de primarias d.e los apelantes. No obstante, ellos pretenden apoyar su requerimiento en la disposición del Art. 83 del Reglamento, postergando inde-bidamente las subsiguientes disposiciones del Art. 86. Como podrá verse a continuación, el Art. 83 se refiere únicamente a la nominación de candidatos mediante asambleas de todos los miembros del partido de los respectivos organismos internos:
ARTÍCULO 83:— El Partido hará una selección de todos los candidatos que han de aparecer en la papeleta electoral de las elecciones venideras bajo la insignia del Partido. Dispo-niéndose que dicha selección se efectuará de la siguiente manera:
A. Los Candidatos Estatales, que incluyen al Gobernador, al Comisionado Residente y a los Legisladores por Acumu-lación, serán seleccionados en una asamblea general del Par-tido, según lo dispuesto por el artículo 16, inciso (d) de este Reglamento.
B. Los Candidatos a Senadores y a Representantes por Dis-trito y a Alcaldes con los Asambleístas escogidos por éstos, serán seleccionados en asambleas de todos los miembros con derecho al voto de los respectivos organismos del Partido incluidos dentro de la demarcación territorial que corres-ponde. Estas asambleas se celebrarán simultáneamente por Distrito Senatorial, a nivel Municipal. Disponiéndose, ade-más, que los Presidentes de Precinto, Municipio o Comité Central Municipal podrán solicitar asambleas por Precinto al *412Comité Ejecutivo del Partido, dependiendo de las necesidades de su Municipio. El Comité Ejecutivo también tendrá la facultad de hacer los cambios necesarios por iniciativa pro-pia. Los seleccionados serán los candidatos endosados por el Partido; sin que esto limite el derecho de algún miembro del Partido a acogerse al procedimiento de Primarias que dis-pone la Ley Electoral vigente.
Todos los organismos y oficiales del Partido tienen que dar igual oportunidad a cada candidato para la promoción de su candidatura.
Se reserva, pues, el derecho a primarias al procedi-miento de nominación de candidatos.
El Art. 86 del Reglamento es el que verdaderamente establece la norma a seguirse en los casos de vacantes. En efecto, dicho artículo preceptúa que:
Todas'la vacantes se cubrirán utilizando los mismos meca-nismos dispuestos para su nombramiento o elección, dispo-niéndose que no se permitirá sustitución alguna sin mediar previa autorización escrita del Comité Ejecutivo. En ningún caso podrá hacerse sustitución o llenar vacante alguna dentro de los diez (10) días antes de cualquier Asamblea. El Comité Ejecutivo no considerará ninguna petición de sustitución sin justa causa. En el caso de sustitución de Asambleístas Muni-cipales se exigirá el estricto cumplimiento de los mecanismos establecidos por la Ley Municipal de Puerto Rico.
El Comité Ejecutivo, previa recomendación al efecto del Pre-sidente del Partido, podrá disponer en contrario a lo antes dispuesto por este Artículo, siempre y cuando se entienda que se sirve con ello a los mejores intereses del Partido. (Énfasis suplido.)
Fue en virtud de este artículo que el presidente del par-tido recomendó al Comité Ejecutivo, y éste determinó opor-tunamente, encomendar a la Asamblea de Delegados de las Unidades Electorales del Distrito Núm. 4 cubrir la vacante creada por el deceso del Representante Dones.
En consecuencia de lo antes expuesto, no tiene validez el reclamo de los apelantes de que se les ha privado ilegalmente del derecho a primarias, pues ninguna dispo-*413sición constitucional, estatutaria ni de reglamento les concede tal derecho.
II
En el segundo planteamiento los apelantes impugnan el método alterno de Asamblea de Delegados de las Unidades Electorales escogido por el Partido Nuevo Progresista porque, a juicio de ellos, no satisface los requisitos del debido proceso de ley. El planteamiento se fundamenta de nuevo en los preceptos del Art. 4.006-A de la Ley Electoral, ante.
Esa disposición legal se refiere, sin embargo, al proceso que han de seguir los partidos políticos cuando de-cidan utilizar cualquier método distinto de la primaria para nominar a sus candidatos a puestos electivos en elecciones generales. La Sec. 4.006-A revela una genuina preocupación del legislador por mantener un balance entre los derechos del candidato y del partido en una etapa tan fundamental del proceso político. Véase, L. H. Tribe, American Constitutional Law, New York, The Foundation Press, Inc., 1978, págs. 287-290. En los Estados Unidos históricamente los estados regulan esa importante función que desempeñan los partidos. J. Kester, Constitutional Restrictions on Political Parties, 60 Va. L. Rev. 735, 738 (1974). En Europa la inter-vención legislativa en este ámbito adopta también variadas formas. Véase, D. Oliver, Reform of the Electoral System, [1983] Public Law 108, 124-125.
No obstante lo razonable que pudiera ser la inter-vención legislativa en el proceso alterno que los partidos adopten en la solución de sustitutos para cargos legislativos vacantes, lo cierto es que la Asamblea Legislativa de Puerto Rico se ha abstenido de abordar esa zona de nuestro derecho electoral. Desde nuestra decisión en P.P.D. v. Gobernador, ante, no se han alterado en absoluto las disposiciones de los Arts. 5.006 y 5.007. Como sabemos, estos artículos se li-mitan en lo pertinente a reconocer el derecho de los partidos *414a cubrir las vacantes legislativas en un proceso de selección que sencillamente no lesione los derechos de la igual protec-ción y debido proceso que les asisten a los interesados. El silencio legislativo se debe a las recomendaciones de la Comisión Especial creada por la Asamblea Legislativa para la Revisión del Proceso Electoral de Puerto Rico. En el Informe Adicional sobre el Proceso Electoral en Puerto Rico, la Comisión expresó a la pág. 4 lo siguiente:
Elecciones Especiales. La Comisión para Revisar la Ley Electoral no llegó a ningún acuerdo respecto a los mecanismos de sustitución de vacantes creadas en la Legislatura y en las alcaldías, ya que consideramos que era más conveniente dejar [ios] artículo[s] 5.006 y 5.007 tal como están hasta tanto baje la decisión del Tribunal Supremo de los Estados Unidos respecto al caso del Distrito Representativo #31 de Caguas. De bajar dicha decisión antes de ser enmendada la Ley Electoral, recomendamos que estos artículos sean enmendados por la Honorable Asamblea Legislativa de acuerdo a dicha decisión. De no bajar para la fecha de aprobación de estas enmiendas sugerimos que en la próxima Asamblea Legislativa se lleven a cabo las enmiendas pertinentes, tanta para atemperarlas con la decisión del Tribunal Supremo de los Estados Unidos si es que ellos deciden que lo correcto es llevar a cabo una elección especial, como de no bajar de ese modo, clarificar los dos artículos antes mencionados para evitar problemas futu-ros. (3) (Énfasis suplido.)
No se nos escapa que el legislador pudiera muy bien adoptar la norma de no revestir el proceso de cubrir vacantes, de naturaleza extraordinaria, con todos los ele-mentos del proceso ordinario de nominación de candidatos para evitar inconvenientes y gastos a los partidos políticos.
Ante este silencio deliberado del legislador, los partidos son libres de elegir sus propios procedimientos, limitados exclusivamente por las fundamentales nociones de igual protección y debido proceso. P.P.D. v. Gobernador, ante, *415pág. 15. Cf. Developments in the Law: Elections, 88 Harv. L. Rev. 1111, 1201 (1975).
No nos persuaden los argumentos de los apelantes al efecto de que el Partido Nuevo Progresista haya violado en este caso esos derechos fundamentales. La exclusión de la generalidad del electorado del proceso de selección y, por tanto, la imposibilidad de los candidatos de persuadir a esos electores no es un fenómeno ajeno a estos procedimientos alternos. Por el contrario, su uso parece ser muy frecuente. [Rivera] Rodríguez v. Popular Democratic Party, 457 U.S. 1, esc. 4 (1982). Así, por ejemplo, en Maryland la Sec. 13 del Art. III de la Constitución dispone que el Gobernador nombrará la persona que le recomiende el Comité Central del partido político al que estaba afiliada la persona que cesó en el cargo; en Indiana la persona que va a llenar la vacante es electa por la mayoría de los miembros del comité del precinto donde ocurrió la vacante que son del mismo partido del anterior incumbente, Ind. Code Ann. Sec. 2-2.1-2-1 (Burns 1982); en Carolina del Norte el Gobernador nombra la persona que le recomienda el comité ejecutivo del partido político al que estaba afiliado el que cesó en el cargo o el comité del distrito de la Cámara de Representantes o Senado de dicho partido, N.C. Gen. Stat. Sec. 163-11 (1982); en Illinois la vacante se llena por nombramiento del Comité Senatorial o Representativo, según sea el caso, del distrito legislativo del partido al que pertenecía el incumbente anterior, III. Ann. Stat. ch. 46, Sec. 25-6 (Smith-Hurd Supl. 1982-1983). Los tribunales no han vacilado en sostener la validez de este tipo de procedimientos. Kaelien v. Warden, 334 F.Supp. 602, 606-608 (1971) (tres jueces).
Por otro lado, consideramos que ni el procedimiento seguido para escoger la Asamblea de Delegados en este caso, ni el hecho de que en dicho proceso pudiesen parti-cipar menores de 18 años requiere que en este caso se alcance distinto resultado.
La Asamblea de Delegados del precinto es, como hemos *416visto, el cuerpo básico en la estructura política del Partido Nuevo Progresista. Es el cuerpo más cercano al electorado novoprogresista. Constituye un sistema más representativo y abarcador que lo que aparentan ser los métodos utilizados en Maryland, Indiana, Illinois y Carolina del Norte. A fin de cuentas es el escogido por el Partido Nuevo Progresista conforme lo autoriza la ley, y no hay justificación para intervenir con su selección.
Los demandantes sostienen que hubo deficiencia signifi-cativa en la manera de selección de los delegados. Pero sus apuntamientos han sido, en lo sustancial, adecuadamente rebatidos por los apelados.
El reglamento del partido dispone que el Comité de Unidad Electoral consistirá de un presidente, un vicepresi-dente, tres mujeres, tres jóvenes entre las edades de 14 a 25 años y tantos miembros por acumulación como colegios de votación hay en la Unidad Electoral. Art. 63 del Regla-mento del P.N.P.
Discutiremos, para concluir, el señalamiento de los ape-lantes en cuanto a la edad de los delegados a participar en la asamblea, que sirve de base también para la opinión disidente. La disidencia se funda en que el procedimiento alterno de Asamblea de Delegados seleccionado por el P.N.P. para cubrir la vacante del Distrito Representativo Núm. 4 está viciado “de nulidad absoluta” porque en la elección de los delegados participaron jóvenes menores de 18 años de edad. Este planteamiento no fue levantado por los apelantes en el tribunal de instancia ni ante este Tribunal. El planteamiento de ellos consiste en que pueden parti-cipar menores en la Asamblea de Delegados, que es distinto a lo que discute la disidencia.
Adviértase de inmediato que la contestación a este plan-teamiento de los apelantes es que se funda en una especu-lación: la posibilidad de que hayan sido electos jóvenes menores de 18 años como delegados. ¿Por qué descansa en la especulación un argumento aparentemente importante, *417cuando el apelante tenía la responsabilidad de aducir prue-ba específica sobre la edad de los delegados para impugnar-los?
El argumento de la disidencia es más amplio. Se funda en la participación de menores no ya en la asamblea, sino en el proceso de selección de los delegados a la asamblea que, como ya indicamos, no fue levantado por los apelantes.
Debe tenerse presente que la participación de los jóvenes en la elección de delegados de unidades electorales está li-mitada a la selección de los 3 miembros de la juventud y que ellos no participaron en la elección de los restantes delegados. Aparece de los autos que en el procedimiento de elección de los delegados se utilizaron dos papeletas: una blanca para elegir al presidente, vicepresidente, mujeres y delegados por acumulación, y otra papeleta de distinto color para computar las votaciones emitidas por los delegados de la juventud, con la participación de los jóvenes entre 14 y 18 años. Este procedimiento responde a la disposición del Art. 64 del Reglamento del P.N.P., que expresamente dispone que: “los jóvenes que no cumplan 18 años de edad para la fecha de la próxima Elección General, pero sí han cumplido 14 años de edad para la fecha de la Reorganización del Par-tido en dicha unidad, podrán participar solamente en la selección de la representación de la Juventud en el Comité de Unidad Electoral.”
Aun con respecto a este número limitado de delegados de la juventud, conviene saber que no fueron exclusiva-mente los menores de 18 años de edad los que los escogieron, puesto que podían votar también los otros participantes.
De todos modos, los propios apelantes admiten en su ale-gato que “casi todos los candidatos fueron electos por unanimidad y sin oposición alguna”. De manera que ni aun con respecto a los delegados de la juventud hay prueba de que el voto de los menores de 18 años fue decisivo.
No obstante, aun suponiendo que fuera decisivo tal hecho, difícilmente podría quebrantarse el debido procedí-*418miento de ley, pues no se trata aquí de una elección de can-didatos a un puesto electivo para el cual los electores tienen que satisfacer los requisitos generales de un elector, sino de un procedimiento extraordinario de selección de un susti-tuto que se ha reservado exclusivamente, y hasta que la Legislatura disponga otro método, a las estructuras inter-nas de un partido.
El Reglamento del Partido Nuevo Progresista expresa-mente les dio participación a los jóvenes en su estructura interna con el propósito legítimo de ofrecerles la oportu-nidad de integrarse al proceso democrático del país y de capacitarles en el desarrollo del liderato dentro de esas estructuras. Esta es una característica distintiva de nuestro proceso político. Los otros partidos políticos del país tam-bién le dan participación a los menores en sus estructuras internas. Véanse el Reglamento del Partido Popular Demo-crático, Art. 70 y el Reglamento del Partido Independen-tista Puertorriqueño, Art. 59. No puede imputarse vicio de inconstitucionalidad a ese esquema, pues tiene un propósito racional y deseable democráticamente. El hecho de que personas no cualificadas como electores participen en la estructura interna de los partidos que afecten el proceso polí-tico no es excepcional. Por el contrario, en el fundamental proceso de nominación de candidatos a la presidencia de los Estados Unidos participan, pueden resultar electos y son electos delegados puertorriqueños y de otras jurisdicciones que no tienen capacidad de votar luego en las elecciones del presidente.
A la luz de los anteriores fundamentos procede que se dicte sentencia en la que se confirme la aquí recurrida y, en consecuencia, que se deje sin efecto la orden emitida en auxi-lio de nuestra jurisdicción el pasado 3 de junio y se conceda a los apelados un término adicional de 30 días a partir de la notificación de esta sentencia para que presenten a la Comisión Estatal de Elecciones una candidatura, a fin de llenar la vacante en el Distrito Representativo Núm. 4.
*419El Juez Asociado Señor Negrón García emitió opinión disidente. El Juez Asociado Señor Dávila no intervino.
-0-

E1 tribunal de instancia desestimó la demanda en cuanto a la Comisión Estatal de Elecciones, el Estado Libre Asociado y el Hon. Carlos Romero Barceló en su capacidad de Gobernador de Puerto Rico.


 Dicho artículo provee:
"Artleulo 4.OO6-A.-Métodos Alternos de Selección.-s
“Los partidos políticos podrán adoptar métodos internos para la nominación de *410sus candidatos siempre que así lo apruebe su organismo directivo central y se cumplan con las siguientes garantías mínimas:
“(a) Que el procedimiento de nominación adoptado asegure la expresión repre-sentativa de los electores afiliados a ese partido en las jurisdicciones correspon-dientes. A esos efectos, se autoriza la selección de los candidatos nominados me-diante el voto directo y secreto de los afiliados, la selección de éstos por un orga-nismo reglamentario de ese partido o por un sistema de delegados basado en la población, o en número de electores, o el número de votos obtenidos por ese partido en la elección general anterior.
“(b) Que los procedimientos para el mecanismo de selección hayan sido for-malmente adoptados y estén disponibles para los militantes de ese partido y se les notifique a los participantes el proceso de selección. A esos efectos los procedi-mientos de selección adoptados serán radicados en la Comisión Estatal de Elec-ciones con no menos de 15 días antes de la celebración del proceso de selección. Las reglas que han de regir el proceso incluirán los lugares, fecha y horas donde se han de celebrar los mismos.
“(e) Que todo candidato tenga acceso previo a la lista de participantes en el proceso de selección y se le garantice un foro adecuado para impugnar la misma.
“(d) Que todos los candidatos tengan derecho a representación efectiva en las etapas críticas del proceso de selección, tales como en la de elección de delegados, en la del registro de los participantes y en el proceso de votación y de escrutinio.
“(e) Que las posiciones y lugar en que ha de figurar el nombre de los nomina-dos en las papeletas sean seleccionadas mediante sorteo en presencia de los candi-datos o sus representantes.
“(f) Que garanticen el derecho a recusar a los participantes por las razones que se disponen en esta ley y las que se dispongan en el reglamento de su partido.
“(g) Que exista igual acceso y protección a los participantes en todas las etapas del proceso de selección.
“(h) Que la votación sea libre y secreta.
“(i) Que existan mecanismos internos eficaces para impugnar la violación de estas normas y agotado ese foro el derecho de recurrir en apelación a los organis-mos oficiales dentro de los cinco (5) días laborables siguientes a la determinación del partido.
“Las personas seleccionadas de conformidad con el procedimiento antes des-crito no tendrán que cumplimentar los requisitos de radicación de peticiones de primarias para cualificar como candidato en la papeleta electoral.
“Todo aspirante en el proceso de selección interna aquí establecido que no resultare favorecido en el mismo, estará impedido de concurrir y competir como candidato en cualquier proceso de primarias para dicho cargo celebradas con-forme esta ley.
“El partido podrá dar notificación a su electorado por los medios que estime pertinentes, sobre la persona que fue seleccionada en el proceso de selección interna para representarlo en la papeleta electoral.”


 Informe de la Comisión Especial para la Revisión del Proceso Electoral de Puerto Rico, 1982, pág. 60.